DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on November 25, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
Applicant should update the first paragraph of the specification to provide the correct continuing information. 

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites that the at least one ZIKV antigen can be “a signal peptide from MHC class II”.  It is not clear how a signal peptide from MHC class II can be a ZIKV antigen.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ciaremella et al. (WO 2017/015463; filed July 21, 2016; cited by applicant).
	The claims are directed to a composition for inducing an immune response against Zika virus (ZIKV) in a subject, the composition comprising at least one isolated nucleoside- modified RNA encoding at least one ZIKV antigen.
	Ciaremella et al. teaches a vaccine that includes at least one RNA polynucleotide having an open reading frame encoding at least one ZIKV antigenic polypeptide in which the RNA polynucleotide of the ZIKV RNA vaccine includes at least one chemical modification (see page 16, lines 22-25 and page 
	Accordingly, Ciaremella et al. anticipates the claimed invention.

Claims 1, 2, 5 and 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (WO 2017/070624; filed October 21, 2016; cited by applicant).
	The claims are directed to a composition for inducing an immune response against Zika virus (ZIKV) in a subject, the composition comprising at least one isolated nucleoside- modified RNA encoding at least one ZIKV antigen.
Ciaremella et al. teaches nucleoside-modified mRNA vaccines for Zika Virus that encode Zika antigens such as the capsid, precursor membrane, envelope, or non-structural proteins (see paragraph bridging pages 1-2 and page 10, line 20 to page 13, line 4) [claims 1 and 5].  The mRNA can be modified with, for example, pseudouridine or N1-methylpseudouridine (see page 22, line 30 to page 23, line 21) [claim 2]. Ciaremella et al. further teaches that the composition 
	Accordingly, Ciaremella et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ciaremella et al. (WO 2017/015463; filed July 21, 2016; cited by applicant) as applied to claims 1, 2, 5, 10 and 12-14 above, and further in view of Ciaremella et .
	The claim is directed to the composition of claim 1 where the at least one nucleoside-modified RNA further encodes at least one adjuvant.
	The teachings of Ciaremella et al. are outlined above and incorporated herein.  Ciaremella et al. does not teach that the at least one nucleoside-modified RNA further encodes at least one adjuvant.  However, Ciaremella 2 teaches nucleoside-modified mRNA vaccines for Zika Virus (see paragraph bridging pages 1-2 and page 10, line 20 to page 13, line 4). The mRNA can be modified with, for example, pseudouridine or N1-methylpseudouridine (see page 22, line 30 to page 23, line 21). Ciaremella 2 further teaches that the composition can comprise at least one RNA (e.g., mRNA) polynucleotide having an open reading frame encoding at least one antigenic polypeptide or an immunogenic fragment thereof and at least one RNA (e.g., mRNA polynucleotide) having an open reading frame encoding a flagellin adjuvant.  In some embodiments, at least one flagellin polypeptide and at least one antigenic polypeptide are encoded by a single RNA (e.g., mRNA) polynucleotide. In other embodiments, at least one flagellin polypeptide and at least one antigenic polypeptide are each encoded by a different RNA polynucleotide (see page 3, lines 1-19).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
SEQ ID NOs:1 and 2 are free of the prior art.  Accordingly, claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648